Name: Commission Regulation (EEC) No 982/88 of 14 April 1988 amending Regulation (EEC) No 3744/87 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 4. 88 Official Journal of the European Communities No L 98/35 COMMISSION REGULATION (EEC) No 982/88 of 14 April 1988 amending Regulation (EEC) No 3744/87 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribu ­ tion to the most deprived persons in die Community whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMklSSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community ('), and in particular Article 6 thereof, Whereas, when intervention products are removed from storage under Commission Regulation (EEC) No 3744/87 (2), as amended by Regulation (EEC) No 613/88 (3), the cost of transport on the territory of the Member State concerned is reimbursed on the basis of a rate laid down in Annex II to that Regulation ; Whereas a mistake in calculation has led to excessively high reimbursement rates to be fixed for cereals ; whereas Annex II to Regulation (EEC) No 3744/87 should be corrected accordingly ; HAS ADOPTED THIS REGULATION : Article 1 In the second indent of the part relating to cereals in Annex II to Regulation (EEC) No 3744/87, '0,04' is hereby replaced by '0,02.' However, the rate of reimbur ­ sement of 0,04 shall continue to apply for operations already provided for and at the request of a Member State. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 15. 12. 1987, p. 1 . (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 60, 5 . 3. 1988, p. 25.